ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*679dent, Willie James Mahone, to indefinitely suspend the Respondent from the practice of law. The Court having considered the Petition, it is this 22nd day of February, 2017;
ORDERED, that Respondent, Willie James Mahone, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland for violating Rules 1.15(a), 8.1(b) and 8.4(a) and (d) of the Maryland Lawyers' Rules of Professional Conduct, as then enumerated; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Willie James Mahone from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).